                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           DOCKET NO. 3:16-cr-13-MOC


 UNITED STATES OF AMERICA,                   )
                                             )
                                             )
 Vs.                                         )                     ORDER
                                             )
                                             )
 JAMES DIXON,                                )
                                             )
                 Defendant.                  )


        THIS MATTER is before the Court on defendant’s pro se Motion to Modify Sentence to

Run Supervised Release Concurrent with State Sentence. (Doc. No. 726). The Court will require

a response from the Government before ruling on the motion.

                                          ORDER

        IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                         Signed: April 17, 2020




       Case 3:16-cr-00013-MOC-DCK Document 728 Filed 04/17/20 Page 1 of 1
